Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed April 11, 2022.  Claims 1 is amended, claims 2-20 were left as previously presented.  Claims 1-20 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant’s arguments for claims 1-9 under 35 USC 102 rejection are moot in view of the new grounds of rejection under 103 below.  
Applicant's argues that Johnson does not teach sending messages to candidate carpoolers based on the destination as claimed in claims 10 and 15. In response, Johnson teaches identifying a set of potential carpoolers, wherein the carpoolers are identified using among other factors at least location, destination, lists of friends/coworkers, schedule etc… (para. 73-74, 77, 79). After the system identifies a match between a set of carpoolers, the system sends messages to each of the matched group to determine whether the users would like to accept the proposed match or reject. In response, users either accept or reject the ride (para. 96 and 98). Therefore, Johnson teaches “sending messages to candidate carpoolers based on the destination” as claimed.
Applicant argues that Johnson does not teach sending messages to carpoolers with a first distance of the vehicle as in claims 13 and sending the messages to candidate carpoolers having destinations at or near the destination of the vehicle14. 
In response, as previously stated, a message is sent to users who are identified as candidate carpool users based on a set of rules (para. 96 and 98). In addition, Johnson explicitly states in para. 79 “Travel plans that do not have proximate travel paths are eliminated from consideration as ride-shares. The TMS software can be configured with various rules for finding proximate matches in travel path data. One exemplary rule for matching travel paths is to require exact matches between all origin and destination fields. Another exemplary rule is to require an exact match between at least one location (origin or destination) and further require that any non-identical origin/destination locations be within a pre-determined distance threshold (e.g. Ride-share distance threshold 383)” and para. 80 “the system may compute an "out-of-the-way" value comprising a distance (e.g., a number of miles or kilometers) that a first traveler would have to travel in order to pick up a second traveler, and distance that the first traveler would have to travel in order to deliver the second traveler to the second traveler's destination, before continuing on the first traveler's path.”.
Johnson teaches that matching users is performed based on rules wherein the rule comprises the destination being the same to both the driver of the vehicle and the carpool candidate user, destination being within a threshold distance, or a threshold distance a user is willing to drive to pick up the candidate carpool user. Therefore, Johnson teaches “sending messages to carpoolers with a first distance of the vehicle” as claimed. 
Applicant argues that Yoshida does not teach “output on the display a graphical representation of parking area at which a carpool can park” as in claim 18. 
In response, Yoshida teaches a graphical user interface as shown in fig. 15 wherein the user touches the display to select a departing location “s3” and a destination location “s7” (para/ 98-98). In addition, Yoshida teaches that the destination location is a specific location wherein the vehicle stops “i.e. parks” to pick up passengers. The location may be for example “a location of an intersection between the main road D1 and the road D2. The stop S5 is set near a location of an elementary school or a junior high school. The stop S6 is set at a location near the public office. The stop S7 is a terminal location of the fixed-time and fixed-route operation, and is set near the station Ra” (para. 41-42). Yoshida explicitly teaches a user selecting a location where the vehicle stops to pick up passengers and therefore Yoshida teaches ““output on the display a graphical representation of parking area at which a carpool can park” as claimed.
Applicant argues that Yoshida does not teach “output on the display a selector selectable to cause a vehicle to drive to the parking area” as in claim 19.
In response, as discussed above, Yoshida teaches a graphical user interface as shown in fig. 15 wherein the user touches the display to select a departing location “s3” and a destination location “s7” (para 98). In addition, Yoshida teaches that the destination location is a specific location wherein the vehicle stops “i.e. parks” to pick up passengers (para. 41-42). Yoshida explicitly teaches a user selecting a location where the vehicle stops to pick up passengers and therefore Yoshida teaches “output on the display a selector selectable to cause a vehicle to drive to the parking area” as claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 10 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “identify a destination of a user; access a friends list of the user; identify at least a first friend in the friends list as a carpool candidate; and output an indication that the first friend is a carpool candidate a user avatar indicating a location direction of travel of a first vehicle associated with the user, a friend avatar indicating a relative location and direction of travel of a second vehicle associated with the first friend, and an indication of at least one carpool parking lot comprising at least a carpool parking lot location at which the first and second vehicles can meet.” (claim 1)
“accessing information pertaining to candidate carpoolers; accessing information pertaining to a destination of a vehicle; and sending messages to candidate carpoolers based on the destination.” (claim 10)
“identify a destination of a user; and transmit to at least a first carpool candidate a message inviting the carpool candidate to ride in the vehicle toward the destination.” (claim 15)
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation done by a human but for the recitation of generic computer components under certain methods of organizing human activity (sales activities). That is, other than reciting “processors”, nothing in the claim element precludes the steps from practically being performed by a human using generic computer components. For example, “identify”, “access”, “identify”, “output”, “accessing”, “accessing”, “sending”, “identify” and “transmit” in the context of this claim encompasses the user to manually identify a user destination and determine a carpool candidate based on the circle of friends. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements- a “processor” and a “display” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer elements to perform the steps of claims 1, 10 and 15 amount to no more than mere instructions to apply the exception using a generic computer component cannot provide an inventive concept. 
The limitations of the dependent claims 2-9, 11-14 and 16-20, further describe the identified abstract idea. In addition, the limitations of claims 4-8, 11-14, 16 and 20 define how carpool candidate is picked which further describes the abstract idea. The generic computer component of claims 2-3, 9 and 17-19 (display) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Patent Application Publication No. 2011/0246246).

As to claim 10 and 15, Johnson teaches an apparatus and method comprising: 
Accessing information pertaining to candidate carpoolers (para. 52, 54, 65, 73-74, 77 and 79, user information with regards to location, destination, route, friends’ lists are accessed to determine candidate carpoolers); 
Accessing information pertaining to a destination of a vehicle (para. 73 and 79-80); 
Sending messages to candidate carpoolers based on the destination (para. 73-74, 77, 79, 96 and 98, carpoolers are identified and messages are sent to the identified users to determine whether the user accepts or rejects the ride).
As to claim 15, Johnson teaches an assembly comprising:
At least one vehicle
At least one processor configured to identify a destination of a user(para. 52, 54, 65, 73-74, 77 and 79);
Transmit to at least a first carpool candidate a message inviting the carpool candidate to ride in the vehicle toward the destination (para. 73-74, 77, 79, 96 and 98, carpoolers are identified and messages are sent to the identified users to determine whether the user accepts or rejects the ride).
As to claim 12, Johnson teaches the method of claim 10 as discussed above. 
Johnson further teaches:
the information pertaining to candidate carpoolers comprises locations of the candidate carpoolers (para. 79).
As to claim 13, Johnson teaches the method of claim 10 as discussed above. 
Johnson further teaches:
sending the messages only to candidate carpoolers within a first distance of the vehicle (para. 78-80).
As to claim 14, Johnson teaches the method of claim 10 as discussed above. 
Johnson further teaches:
sending the messages only to candidate carpoolers having destinations at or near the destination of the vehicle (para. 78-80).
As to claim 20, Johnson teaches the apparatus of claim 15 as discussed above. 
Johnson further teaches: 
identify the first friend as a carpool candidate at least in part based on identifying a destination of the first friend as being within a threshold distance of the destination of the user (para. 78-80).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable by Russo et al referred herein as Russo (U.S. Patent Application Publication No. 2022/0099449) in view of Margalit et al. referred herein as Margalit (U.S. Patent Application Publication No. 2016/0084664), further in view of Tan (U.S. Patent Application Publication No. 2019/0368885).

As to claim 1, Russo teaches an apparatus and method comprising: 
at least one processor configured with instructions to: identify a destination of a user (para 22 and 28-29, show that the system identifies a destination for a user for transportation); 
access a friends list of the user (para 29, show that the system classifies a list of users (i.e. friends) who have common routes); 
identify at least a first friend in the friends list as a carpool candidate (para 26, 29 and fig 2A-C); 
output on at least one display an indication that the first friend is a carpool candidate (fig. 2 A-C).
Russo does not teach:
at least one user interface (UI) comprising a user avatar indicating a location direction of travel of a first vehicle associated with the user, a friend avatar indicating a relative location and direction of travel of a second vehicle associated with the first friend, and an indication of at least one carpool parking lot comprising at least a carpool parking lot location at which the first and second vehicles can meet.
However, Margalit teaches:
at least one user interface (UI) comprising a user avatar indicating a location direction of travel of a first vehicle associated with the user, a friend avatar indicating a relative location and direction of travel of a second vehicle associated with the first friend, and an indication of at least one location at which the first and second vehicles can meet. (fig 5 and para 50-52)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display the user direction on an interface in Russo as taught by Margalit. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
Russo and Margalit do not teach that the meeting location is a parking lot.
However, Tan teaches that the meeting location is a parking lot. (para 29)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to define the meeting location as a parking lot in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would make it easier for drivers to pick up users from one location rather than changing routes. 
As to claim 2, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above.
Russo does not teach:
output on the display a graphical representation of a location of the first friend.
However, Margalit teaches:
output on the display a graphical representation of a location of the first friend. (fig 5 and para 50-52)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display the user direction on an interface in Russo as taught by Margalit. Motivation to do so comes from the knowledge well known in the art that doing so would make the system user friendly.
As to claims 3, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo and Margalit do not teach:
output on the display a graphical representation of parking area at which a carpool can park.
However, Tan teaches:
output on the display a graphical representation of parking area at which a carpool can park (para 28 and fig. 6).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to output on a display a graphical representation of a parking area in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that using a graphical interface would make the apparatus/method more user friendly.
As to claim 4, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo and Margalit do not teach:
output on the display a selector selectable to send a message to the first friend indicating the user can pick up the first friend 
However, Tan teaches:
output on the display a selector selectable to send a message to the first friend indicating the user can pick up the first friend (para. 42 and fig. 7B).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to notify users of the car pool in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would make the apparatus/method more user friendly. 
As to claims 5, Russo in view of Margalit, further in view of Tan teach all the limitations of claims 3 as discussed above. 
Russo and Margalit do not teach:
output on the display a selector selectable to cause a vehicle to drive to the parking area
However, Tan teaches:
output on the display a selector selectable to cause a vehicle to drive to the parking area (para 29 and fig. 6).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to display a map for a vehicle to the parking lot in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would make the apparatus/method more user friendly.
As to claims 6, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo further teaches: 
identify the first friend as a carpool candidate at least in part based on a distance between the first friend and the user (para 22 and fig. 2A).
As to claim 7, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo further teaches: 
identify the first friend as a carpool candidate at least in part based on identifying a destination of the first friend as being within a threshold distance of the destination of the user (para 29).
As to claims 8, Russo in view of Margalit, further in view of Tan teach all the limitations of claim 1 as discussed above. 
Russo further teaches: 
responsive to identifying the first friend, cause the vehicle to divert from the destination of the user to a location associated with the first friend (para 26 and fig. 2C).
Russo and Margalit do not teach that the vehicle is a self-driving vehicle. 
However, Tan teaches that the vehicle can be a self-driving vehicle (para 51)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to use autonomous vehicles in Russo in view of Margalit as taught by Tan. Motivation to do so comes from the knowledge well known in the art that doing so would increase the chances of riders accepting the car pool due to lower risk of unsafe driving habits.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russo et al referred herein as Russo (U.S. Patent Application Publication No. 2022/0099449) in view of Margalit et al. referred herein as Margalit (U.S. Patent Application Publication No. 2016/0084664), further in view of Tan (U.S. Patent Application Publication No. 2019/0368885), further in view of Yoshida (U.S. Patent Application Publication No. 2020/0103241).

As to claim 9, Russo in view of Margalit, further in view of Tan teach the all the limitations of claim 1 as discussed above. 
Russo, Margalit and Tan not teach:
the processor is mounted on a vehicle.
However, Yoshida teaches:
the processor is mounted on a vehicle (para. 73 and 75).
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to mount the processor on a vehicle in Russo in view of Margalit, further in view of Tan as taught by Yoshida. Motivation to do so comes from the knowledge well known in the art that mounting the device in a vehicle would make it easier for the user to see the graphical interface and would therefore make the apparatus/method more user friendly.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (U.S. Patent Application Publication No. 2011/0246246) in view of Yoshida (U.S. Patent Application Publication No. 2020/0103241).

As to claim 16-17, Johnson teaches the apparatus of claim 15 as discussed above. 
Johnson does not teach:
output on the display a graphical representation of a location of the first friend.
	However, Yoshida teaches:
output on a display a graphical representation of a location of the first user (para. 95-97).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to output on a display a graphical representation of a location of the first user in Johnson as taught by Yoshida. Motivation to do so comes from the knowledge well known in the art that using a graphical interface would make the apparatus/method more user friendly.
As to claim 18, Johnson teaches the apparatus of claim 15 as discussed above. 
Johnson does not teach:
output on the display a graphical representation of parking area at which a carpool can park.
However, Yoshida teaches:
output on the display a graphical representation of parking area at which a carpool can park (para. 41-42 and 95-97).
	It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to output on a display a graphical representation of a parking area in Johnson as taught by Yoshida. Motivation to do so comes from the knowledge well known in the art that using a graphical interface would make the apparatus/method more user friendly.
As to claim 19, Johnson in view of Yoshida teaches the apparatus of claim 15 as discussed above. 
Johnson does not teach:
output on the display a selector selectable to cause a vehicle to drive to the parking area
Yoshida further teaches:
output on the display a selector selectable to cause a vehicle to drive to the parking area (para. 41-42 and 95-97).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, (U.S. Patent Application Publication No. 2011/0246246) in view of Sinha et al. referred to hereafter as Sinha (U.S. Patent Application Publication No. 2015/0006656)

As to claim 11, Johnson teaches the method of claim 10 as discussed above. 
Johnson does not teach:
the information pertaining to candidate carpoolers is accessed from at least one social network.
	However, Sinha teaches:
information pertaining to candidate carpoolers is accessed from at least one social network.
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to access information pertaining to candidate carpoolers from at least one social network in Johnson as taught by Sinha. Motivation to do so comes from the teachings of well known in the art that selecting carpoolers from a list of friends on social media would ensure compatibility between riders in the same vehicle and would therefore make the ride more enjoyable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/           Examiner, Art Unit 3628